1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
7                                         DISTRICT OF NEVADA
8                                                 ***
9    BRENDAN NASBY,                                      Case No. 3:07-cv-00304-LRH-WGC
10                                         Petitioner, ORDER
            v.
11
     E.K. MCDANIEL, et al.,
12
                                      Respondents.
13

14          Respondents’ motion for enlargement of time (ECF No. 130) is GRANTED. Respondents

15   shall have until December 18, 2018, to supplement the state court record in compliance with the

16   Court’s order of October 17, 2018.

17          IT IS SO ORDERED.

18          DATED this 20th day of November, 2018.

19

20                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28                                                   1
